Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged in a misbehavior report with creating a disturbance. Following a tier III disciplinary hearing, he was found guilty as charged. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report, together with the corroborating hearing testimony from the correction officer who authored it (see Matter of Shakur v Smith, 34 AD3d 898, 899 [2006]; Matter of Williams v Goord, 308 AD2d 614, 615 [2003]). Contrary testimony offered by petitioner and his inmate witness created a credibility issue to be resolved by the Hearing Officer (see Matter of Proctor v Goord, 290 AD2d 801, 801 [2002]). We have examined petitioner’s claims that the misbehavior report was deficient, that he was improperly denied the right to present witness testimony and that he was deprived of an impartial hearing and find no basis for annulment.
Peters, J.P, Spain, Carpinello, Lahtinen and Kane, JJ., concur. *1174Adjudged that the determination is confirmed, without costs, and petition dismissed.